DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          STEVEN FOSTER,
                             Appellant,

                                    v.

         DARDEN RESTAURANTS, INC. a Florida corporation,
                and EMILY LEWIS, an individual,
                          Appellees.

                              No. 4D19-922

                          [February 27, 2020]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David A. Haimes, Judge; L.T. Case No.
CACE-18-023307 (08).

   Chris Kleppin and Chelsea A. Lewis of Glasser & Kleppin, P.A.,
Plantation, for appellant.

  Laurie M. Weinstein and Aaron Reed of Littler Mendelson, P.C.,
Miami, for appellee Darden Restaurants, Inc..

PER CURIAM.

   Affirmed.

LEVINE, C.J., GERBER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.